Citation Nr: 1758966	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the New Jersey National Guard for the periods from January 10, 1960 to July 9, 1960; June 10, 1961 to June 25, 1961; and July 7, 1962 to July 22, 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which denied service connection for hypertension.  

This appeal also stems from an October 2014 rating action.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a bilateral eye disorder.  

Regarding the claim for service connection for a bilateral eye disorder, the Board notes that the RO originally denied this claim in a May 1959 rating action.  The appellant did not appeal this decision and new and material evidence was not received within one year of the decision.  In January 1968, VA received a July 9, 1962 service treatment record which shows that the appellant received treatment for dust in his eyelids and foreign body in the right eye.  This evidence is relevant to the claim for service connection for a bilateral eye disorder and presents a new basis for consideration of the claim.  Accordingly, the Board will adjudicate the claim of service connection for a bilateral eye disability on a de novo basis without the need for new and material evidence.

In February 2017, the appellant testified before the undersigned during a video conference hearing.  A copy of the transcript is of record.  

The issue of service connection for an acquired psychiatric disorder was granted by the RO in a November 2017 rating decision; therefore, that issue is no longer before the Board as it was granted in full. 

In May 2017 the Board remanded the claim for further development of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal on the matter of entitlement to service connection for hypertension is  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDING OF FACT

The Veteran's bilateral eye disorder was not shown in service or for many years thereafter and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Notice consistent with the Court's holding in Dingess was provided to the Veteran.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 38 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  Additionally, the Veteran was afforded adequate medical examination in furtherance of his claim. VA provided an examination in September 2017 for bilateral eye condition.  The examination is adequate because it was performed by a medical professional based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner medical opinions are adequate as she provided the requested opinions and provided a rationale for the conclusions reached.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438  (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected. 

The Board finds that the AOJ has complied with previous Remand directives. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Bilateral eye disorder

As to Shedden prong one of service connection, the Veteran was diagnosed with bilateral dry eye syndrome, bilateral Meibomian gland dysfunction and bilateral cataracts in a VA examination in September 2017.  The first prong of service connection, a current disability, has been met. 

As to the second prong of service connection, the Veteran went to the hospital for a foreign body in his eye in July 1962 according to his service treatment records.  The second prong of service connection, an in-service event, has been met. 

The third prong of service connection has not been met.  In July 1962, the Veteran was seen for complaint of a foreign object in the right eye.  Dust on the eye lids and a right eye foreign body were removed.  No further findings or treatment are noted.  In a January 1963 reserve medical examination report, his vision to be 20/20 in the right eye and 20/25 in the left eye.  There was constriction of visual field.  No organic pathology was demonstrated and the examiner concluded that the visual field abnormality suggested conversion reaction.  

A VA examination was conducted in September 2017.  The diagnoses were bilateral dry eye syndrome, bilateral Meibomian gland dysfunction and bilateral cataracts.  The Veteran reported that a foreign body sensation and eye tearing had continued since his military service.  The examiner opined that it is less likely than not that the Veteran's bilateral dry eye syndrome, bilateral Meibomian gland dysfunction and bilateral cataracts are related to service, to include the July 1962 treatment for his eyes.  The examiner noted that there is no medically accepted nexus between dust in the eye and the development of the of cataracts, dry eye syndrome and Meibomian gland dysfunction developing after such a long period of time.  She noted the inservice 1963 medical examination which reflected no complaints of eye conditions and concluded that this suggested that the inservice condition was not chronic and resolved.  On current examination, there were no foreign bodies present in either eye.  

There is no medical evidence which contradicts the negative nexus opinion of the VA examiner.  She found no causal relationship between the current eye diagnoses and military service, to include the July 1962 treatment for the eyes.  In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disorder and there is no doubt to be otherwise resolved.  The Board has considered the Veteran's statement that his eye tearing and foreign body sensation had continued since his military service.  He is qualified to describe his symptoms.  However, he is not medically qualified to diagnose an eye disorder or provide an opinion regarding the etiology of any eye disorder.  As a result, his contentions are not entitled to any probative value.  Therefore the claim for service connection for a bilateral eye disorder is denied. 


ORDER

Service connection for a bilateral eye disorder is denied. 



REMAND

The Veteran's representative has raised the issue of hypertension as is secondary to his service-connected schizophrenia in the post remand brief dated in November 2017.  The Board is of the opinion that a VA examination is necessary to determine the etiology of his hypertension. 

Accordingly, this issue is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and non-VA treatment records for the Veteran's hypertension. 

2.  Following completion of the above, the Veteran should be scheduled for a VA medical examination from an examiner of appropriate medical expertise to determine the etiology of his hypertension.  The claims file should be made available to the examiner for review of the case.  The examiner is asked to review pertinent documents I the claims file and note that this case review took place. 

(a.)  The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's hypertension is of service onset or otherwise related to service. 

(b.)  If the hypertension is not related to service, provide an opinion as to whether it is at least likely than not (50 percent or greater probability) that the Veteran's hypertension  was caused by his service-connected schizophrenia.  

(c.)  If hypertension is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least likely than not (50 percent or greater probability) that hypertension was aggravated (i.e. permanently worsened beyond the natural progress of the disorder) by his service-connected schizophrenia  

If aggravation is found, the examiner should address the following medical issues: 

(i.)  the baseline manifestations of the Veteran's hypertension found prior to the aggravation; and 

(ii.)  the manifestations which, in the examiner's opinion, are proximately due to the aggravation. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.   The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  Then, readjudicate the remaining claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


